DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response, see “Claim Objections” on page 4 of “REMARKS/ARGUMENTS”, filed 11/30/2021, with respect to Claims Objections have been fully considered and are persuasive.  The objection of claim 12 has been withdrawn. 
Applicant’s response, see “Claim Rejections – 35 U.S.C. 112” on page 4 of “REMARKS/ARGUMENTS”, filed 11/30/2021, with respect to Claims Rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter have been fully considered and are persuasive.  The rejection of claim 2-6 has been withdrawn. 
Applicant’s first arguments:

    PNG
    media_image1.png
    312
    712
    media_image1.png
    Greyscale


Examiner’s responses:  In this case, it should be noticed that there are two sets of rejections in the previous Office Action.  The previous Office Action didn’t rely on Ono to reject the dependent claim 4.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the condenser being carried by a support arrangement comprising a top frame carried by a plurality of legs, such that the compressor is located between the legs) were not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, applicant’s arguments with respect to claim(s) 1, 7-10 and 12-13 have been considered but are moot in view of new ground(s) of rejection.
Applicant’s second arguments:

    PNG
    media_image2.png
    189
    711
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    311
    713
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    247
    714
    media_image4.png
    Greyscale

Examiner’s responses:  In this case, it should be noticed that the claim languages are exceptionally broad.  Lanciaux’s Figs. 17-20 shows a support arrangement comprising items 224 and 228 which forms a common body structure or frame.  The common body structure or frame is supported or carried by cabinet 211 which is supported or carried by a plurality of legs as shown in ANNOTATED fig. 17 of Lanciaux. Thus, the common body structure or frame is supported or carried by the plurality of legs.  And thus, the upper or top portion or frame of the common body structure or frame is supported or carried by the plurality of legs.  Furthermore, the previous Office Action recites “Regarding claim 4, Lanciaux’s Figs. 17-20 shows wherein the support arrangement (224, 228, figs. 17, 18) forms a common frame (common body structure or frame of items 224, 228, figs. 17, 18) comprising a top frame (upper or top portion of common body structure or frame of items 224, 228, figs. 17, 18) carried by a plurality of legs (as shown in ANNOTATED fig. 17), and wherein the compressor (216, fig. 17) is located in between the legs (vertical walls or legs, figs. 1, 2).”  Thus, the previous Office Action was correct to recite “a plurality of legs (as shown in ANNOTATED fig. 17)” and inadvertently to recite “the legs (vertical walls or legs, figs. 1 , 2)” which is a typo.  However, Lanciaux’s Figs. 17-20 clearly shows the compressor 216 being disposed or located in between the legs.  Therefore, Lanciaux’s Figs. 17-20 reads on the claim limitations of the claim 4.  Thus, Lanciaux’s Figs. 17-20
Applicant’s third arguments:

    PNG
    media_image5.png
    321
    716
    media_image5.png
    Greyscale

Examiner’s responses:  In this case, although the claims at issue are not identical, they are not patentably distinct from each other because, while not identical, they claim the same invention/scope.  The applicant asserts that none of the claims in the present application discloses “wherein the heat pump unit is removable from the remainder of the tumble dryer through an opening in a rear side of the housing without separating said components”.  Indeed, the dependent claim 7 of the instant application recites “wherein the evaporator, the compressor and the condenser are arranged as components making up a heat pump unit, which is removable from the tumble dryer without separating said components from each other.”  Therefore, the applicant’s arguments are not persuasive.  However, the amended independent claim 1 of the instant application overcomes the double patenting rejection.  Thus, the double patenting is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lanciaux’s Figs. 17-20 (US 4,621,438).

    PNG
    media_image6.png
    739
    496
    media_image6.png
    Greyscale


Regarding claim 1, Lanciaux’s Figs. 17-20 shows tumble dryer (210, figs. 17-19) comprising a housing (211, fig. 17), a rotatable drum (222, figs. 17-19) in the housing (211, fig. the condenser (217, figs. 17, 18) being carried by a support arrangement (224, 228, figs. 17, 18) comprising a top frame (upper or top portion of common body structure or frame of items 224, 228, figs. 17, 18) carried by a plurality of legs (legs, ANNOTATED fig. 17), such that the compressor (216, fig. 17) is located between the legs (legs, ANNOTATED figs. 17).

Regarding claim 2, Lanciaux’s Figs. 17-20 shows wherein the condenser (217, figs. 17, 18) is located behind the drum (222, figs. 17-19) as seen from the front side of the housing  

Regarding claim 3, Lanciaux’s Figs. 17-20 shows wherein the 

Regarding claim 5, Lanciaux’s Figs. 17-20 shows wherein the condenser (217, figs. 17, 18) is supported by the top frame (upper or top portion of common body structure or frame of items 224, 228, figs. 17, 18) of the common frame (common body structure or frame of items 224, 228, figs. 17, 18), the top frame (upper or top portion of common body structure or frame of items 224, 228, figs. 17, 18) supporting the condenser (217, figs. 17, 18) at edges of a bottom surface of the condenser (217, figs. 17, 18), such that process air may pass through said bottom surface at inner parts thereof (inner parts of item 218, figs. 7, 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lanciaux’s Figs. 17-20 as applied to claim 1 above, and in view of Lanciaux’s Figs. 1-11 (US 4,621,438).

    PNG
    media_image7.png
    495
    697
    media_image7.png
    Greyscale


Regarding claim 6, Lanciaux’s Figs. 17-20 discloses wherein the evaporator (219, fig. 17) is located on top of the compressor (216, fig. 17) as seen from the housing front side (fig. 17 shows a rear view of the clothes dryer, so the front view of the clothes dryer is opposite).
Lanciaux’s Figs. 17-20 does not disclose the evaporator is located in front of the compressor as seen from the housing front side.
Lanciaux’s Figs. 1-11 teaches the evaporator (Lanciaux’s Figs. 1-11, 51, figs. 1) is located in front of the compressor (Lanciaux’s Figs. 1-11, 49, fig. 1) as seen from the housing front side (Lanciaux’s Figs. 1-11, 12, fig. 1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the tumble dryer of Lanciaux’s Figs. 17-20 with the evaporator is located in front of the compressor as seen from the housing front side, since it has In re Japikse, 86 USPQ 70.  Shifting the locations of the evaporator does not modify the operation of the tumble dryer because the evaporator would still cool or condense the moisture in the exhausted air of the tumble dryer.

Claims 1, 7-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (US 2005/0198852; hereinafter Ono) in view of Lanciaux’s Figs. 17-20 (US 4,621,438).

    PNG
    media_image8.png
    439
    282
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    451
    388
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    429
    533
    media_image10.png
    Greyscale


    PNG
    media_image6.png
    739
    496
    media_image6.png
    Greyscale


Regarding claim 1, Ono discloses tumble dryer (W, fig. 1) comprising a housing (2, fig. 1), a rotatable drum (5, figs. 1-3) in the housing (2, fig. 1) being accessible from a front side (at lower side of item 3, fig. 1) of the housing (2, fig. 1), a fan arrangement (83, fig. 2) for producing a flow of process air passing through the drum (5, figs. 1-3), and a heat pump (82, 81, 85, 84, 95, figs. 2, 3) for drying the process air before entering the drum (5, figs. 1-3), the heat pump (82, 81, 85, 84, 95, figs. 2, 3) comprising a condenser (82, figs. 2, 3), a compressor (81, figs. 2, 3), and an evaporator (85, figs. 2, 3), wherein the compressor (81, figs. 2, 3) is located in the flow of process air (figs. 2, 3), between the evaporator (85, figs. 2, 3) and the condenser (82, figs. 2, 3), the condenser (82, figs. 2, 3) being carried by a support arrangement (32, figs. 1, 2) comprising a top frame (horizontal top plate or frame of item 32, figs. 2, 3) carried by a leg (bottom frame or leg of item 32, figs. 2, 3), such that the compressor (81, figs. 2, 3) is located on the leg (bottom frame or leg of item 32, figs. 2, 3).
Ono does not disclose a top frame carried by a plurality of legs, such that the compressor is located between the legs.
Lanciaux’s Figs. 17-20 teaches a top frame (Lanciaux’s Figs. 17-20, upper or top portion of common body structure or frame of items 224, 228, figs. 17, 18) carried by a plurality of legs (Lanciaux’s Figs. 17-20, legs, ANNOTATED fig. 17), such that the compressor (Lanciaux’s Figs. 17-20, 216, fig. 17) is located between the legs (Lanciaux’s Figs. 17-20, legs, ANNOTATED figs. 17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the tumble dryer of Ono with the top frame carried by a plurality of legs, such that the compressor is located between the legs, as taught by Lanciaux’s Figs. 17-20, for providing a simplified design of the base with less material which 

Regarding claim 7, Ono as modified discloses wherein the evaporator (85, figs. 2, 3), the compressor (81, figs. 2, 3) and the condenser (82, figs. 2, 3) are arranged as components (85, 81, 82, figs. 2, 3) making up a heat pump unit (80, fig. 2), which is removable from the tumble dryer (W, figs, 1, 2) without separating said components from each other (as shown in fig. 2).

Regarding claim 8, Ono as modified discloses wherein the components (85, 81, 82, figs. 2, 3) of the heat pump unit (80, fig. 2) are enclosed in an insulating shell (71, fig. 2).

Regarding claim 9, Ono as modified discloses wherein the shell (71, fig. 2) comprises an air inlet (69A, fig. 2) and an air outlet (69B, fig. 2).

Regarding claim 10, Ono as modified discloses wherein the shell (71, fig. 2) comprises a drain tube (drain pipe (not shown), [0071]) for leading water out of the shell (71, fig. 2).

Regarding claim 12, Ono as modified discloses wherein the heat pump unit (80, fig. 2) comprises a complete closed refrigerant loop (95, figs. 3).

Regarding claim 13, Ono.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ono and Lanciaux’s Figs. 17-20 as applied to claim 8 above, and further in view of Steffens et al. (DE102009046786 A1; hereinafter Steffens).

    PNG
    media_image11.png
    686
    516
    media_image11.png
    Greyscale


Regarding claim 11, Ono as modified discloses the limitations of tumble dryer according to claim 8 above, but does not disclose wherein the shell comprises expanded polypropylene, EPP.
	Steffens teaches the shell (Steffens, 15, figs. 1, 2) comprises expanded polypropylene, EPP (Steffens, expanded polypropylene, Abstract).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the tumble dryer of Ono with the shell comprises expanded polypropylene, EPP, as taught by Steffens, for thermally insulating the components of the heat pump inside the shell, such as the evaporator, the fan, the compressor, etc…, with the laundry chamber which would result in preventing the heat transfer from the .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO D NGUYEN/Patent Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762